UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-2270



MURAT OZCAN,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-155-968)


Submitted:   March 27, 2006                 Decided:   April 25, 2006


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Murat Ozcan, Petitioner Pro Se.     Michele Yvette Francis Sarko,
Carol Federighi, M. Jocelyn Lopez Wright, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Murat Ozcan, a native and citizen of Turkey, seeks review

of an order of the Board of Immigration Appeals (Board) affirming

without opinion the Immigration Judge’s denial of his third motion

to reopen.    We have reviewed the administrative record and find

that the denial of the motion to reopen was not an abuse of

discretion.   See 8 C.F.R. § 1003.23(b)(1), (4)(ii) (2005); Matter

of Lozada, 19 I. & N. Dec. 637 (BIA 1988).

          We accordingly deny the petition for review. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                   PETITION DENIED




                               - 2 -